CATES, Judge.
The record in this appeal omits wholly any declaration of the organization of the court whence it comes. This appeal being thus abortive must, therefore, be dismissed.
The organization of the- trial court must be shown at the beginning of the transcript for an appeal. A form for such showing is set forth in Supreme Court Rule 24.
The lack of such a declaration is jurisdictional and appellate courts take notice thereof ex mero motu. McPherson v. Stallworth, 262 Ala. 367, 78 So.2d 924; West v. Camp, 264 Ala. 644, 89 So.2d 170; Barnes v. Salter, 270 Ala. 110, 116 So.2d 748; Sparrow v. Evans, 275 Ala. 89, 152 So.2d 155; Wilson v. State, 275 Ala. 402, 155 So.2d 506; Tidwell v. State, 41 Ala. App. 296, 130 So.2d 206; Bunn v. State, 44 Ala.App. 68, 202 So.2d 176.
In City of Demopolis v. Atkeison, 4 Ala. App. 278, 58 So. 684, we find:
“ * ‡ * jror failure to show by the record that the court was held at the *634time and place designated by law and presided over by an officer authorized by law, the appeal must be dismissed. * * *»
Appeal dismissed.